t c memo united_states tax_court paula m olsen petitioner v commissioner of internal revenue respondent docket no filed date paula m olsen pro_se r craig schneider for respondent memorandum opinion couvillion special_trial_judge respondent determined the following deficiencies in federal income taxes and additions to tax against petitioner for the years shown unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure additions to tax_year deficiency sec_6651 a sec_6654 dollar_figure sec_616 dollar_figure big_number big_number big_number --- the issues for decision are whether petitioner under sec_61 is liable for federal income taxes on income of dollar_figure dollar_figure and dollar_figure respectively for and if so whether petitioner is entitled to itemized_deductions in excess of amounts conceded by respondent at trial and whether petitioner is liable for the additions to tax shown above ’ some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioner's legal residence was salt lake city utah petitioner did not file a form_1040 u s individual_income_tax_return for the years at issue in lieu of a return for the at trial respondent conceded that petitioner's filing_status was single rather than married_filing_separately as determined in the notice_of_deficiency the effect of which reduces the deficiencies and additions to tax in addition the notice_of_deficiency allowed petitioner the standard_deduction under sec_63 in lieu of itemized_deductions for each of the years at issue at trial respondent conceded petitioner's entitlement to itemized_deductions for the years and as to this issue the guestion is petitioner's entitlement to itemized_deductions in excess of the amounts conceded by respondent a decision will be necessary under rule year petitioner filed with the philadelphia pennsylvania office of respondent a two-page document entitled statement which included two copies of form_w-2 wage and tax statement relative to income payments to petitioner during the first page of the statement listed the income and social_security_taxes withheld as to which on the bottom line petitioner identified that amount to be refunded for the year petitioner filed with the washington d c office of respondent a six-page document captioned actual and constructive notice of declaration this document included copies of a form ssa-1099- sm social_security_benefit statement evidencing social_security_benefits paid to petitioner during one form_w-2 and one form 1099-r distributions from pensions annuities retirement or profit sharing plans iras insurance contracts etc evidencing retirement benefits paid to petitioner in this document among other things petitioner stated her citizenship to be that of the utah republic that the place and source of her income was within the territorial jurisdiction of the government of utah ‘without u s ' and that her allegiance was to utah and the republic for which it stands and is joined with the document further included a denial that petitioner was a u s resident living or working within any federal area district country state or land subject_to the imperial taxation powers of the u s or that she had any sources of income within the united_states predictably respondent did not consider nor accept petitioner's filings for and as income_tax returns for petitioner did not file anything with respondent with respect to her income_tax for that year the notice_of_deficiency followed in due course in her petition with this court petitioner's sole allegation is that taxes were timely filed with philadelphia irs as i was instructed by irs to do irs should go by tax forms that they originally accepted after the petition was filed and the case was assigned to one of respondent's appeals officers petitioner submitted unsigned form sec_1040 for the years and in which some of petitioner's income was listed the form_1040 showed an overpayment of dollar_figure and the form_1040 showed a tax due of dollar_figure the only apparent effects of the unsigned returns submitted were respondent's concessions regarding petitioner's filing_status and her entitlement to itemized_deductions for of the years at issue see supra note prior to trial petitioner filed a motion for summary the income adjustments in the notice_of_deficiency are based on information returns filed by payers some of which were not included on the statements and declarations petitioner filed with respondent in respondent's trial memorandum as well as ina posttrial memorandum respondent refers to petitioner's submission of an unsigned form_1040 for the year although the unsigned form sec_1040 for the years and were offered into evidence no such form_1040 was offered into evidence for judgment claiming that she did not have a taxable source_of_income therefore she owed no federal income taxes such arguments and positions have been raised before in countless numbers of cases and have been dismissed summarily as tax_protester arguments petitioner's motion was denied at trial petitioner presented no evidence to dispute the income payments to her during the years in question nor did she present any evidence to increase the itemized_deductions conceded by respondent her sole position was to have the attorney for respondent removed from her case and in lieu of that petitioner testified so then why don't we just do this let's make it very simple why don't you just rule against me and i'll take it to appeal and i'll get rid of him somewhere along the line there no motions were filed by petitioner to have the attorney recused from the case following the trial the court ordered the parties to file memoranda the memorandum filed by petitioner was another motion for summary_judgment on the same grounds as the previous motion that was denied this posttrial motion was also denied petitioner's arguments as outlined above in her statement and declaration in lieu of tax returns and in her two motions for summary_judgment are tax_protester arguments that have been heard on numerous occasions by this court as well as other courts and have been consistently rejected the court sees no need to further respond to such arguments with somber reasoning and copious citations of precedent as to do so might suggest that such arguments have some measure of colorable merit 737_f2d_1417 5th cir in short petitioner is a taxpayer subject_to the income_tax laws and the payments she received during the years at issue constituted gross_income subject_to federal income taxes 82_tc_403 respondent is therefore sustained on this issue sec_6651 provides for an addition_to_tax for a taxpayer's failure_to_file timely returns unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect petitioner's sole reason for filing statements and declarations with respondent in lieu of income_tax returns was her stated disenchantment with the internal_revenue_service because of collection actions taken against her and her husband several years earlier for income_tax deficiencies arising out of their investment in a fraudulent tax_shelter petitioner felt that these actions against her and her husband were unjustified when no punitive actions were taken against the promoters of the shelter the court does not view this position as a reasonable_cause for the failure_to_file income_tax returns and the failure to pay taxes sec_6654 provides for an addition_to_tax in the case of any underpayment of estimated_tax by an individual there is no exception for relief based upon reasonable_cause and lack of willful neglect subject_to certain exceptions provided by statute this addition_to_tax is otherwise automatic if the amounts of the withholdings and estimated_tax payments do not equal statutorily designated amounts 99_tc_202 petitioner's situation does not fall within any of these statutory exceptions respondent therefore is sustained on the sec_6651 and additions to tax finally respondent moved for a penalty against petitioner under sec_6673 sec_6673 authorizes this court to require a taxpayer to pay a penalty to the united_states in an amount not to exceed dollar_figure whenever it appears that proceedings have been instituted or maintained by such taxpayer primarily for delay or that the taxpayer's position ina proceeding is frivolous or groundless a petition in the tax_court is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir at trial petitioner acknowledged that she had filed income_tax returns up to she had been employed for years as a schoolteacher and was retired during the years at issue she guite frankly testified at trial that her views on the internal_revenue_service had soured after she and her husband were made to pay tax deficiencies over a tax_shelter that she viewed as fraudulent her actions in not filing proper tax returns were nothing more than acts of civil disobedience her pleadings as noted above were frivolous and consumed the time and efforts of this court moreover her testimony to the court that the only relief she sought was the recusal of respondent's attorney evinced an intent to delay this proceeding and its ultimate conclusion the court holds that petitioner is liable for the penalty under sec_6673 and imposes such penalty in the amount of dollar_figure because of respondent's concessions decision will be entered under rule
